Citation Nr: 0805290	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's spouse's discharge 
from service is a bar to entitlement to Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The appellant's spouse served in the military from December 
1950 to February 1955.  The appellant is the surviving spouse 
of the service-member in question.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), which denied the 
appellant's claim.


FINDINGS OF FACT

1.  The appellant's spouse, W.G., enlisted in the Army on 
December 15, 1950; he reenlisted on November 13, 1953, and 
received an other than honorable discharge in February 1955.

2.  There is no evidence showing that W.G. was insane at the 
time of the offenses that resulted in his court-martial and 
the other than honorable discharge.


CONCLUSION OF LAW

W.G.'s other than honorable discharge from service is a bar 
to the appellant's receipt VA benefits based on her spouse's 
service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

II.  Laws and regulations, factual background and analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d). If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12. A discharge under honorable 
conditions is binding on the VA as to the character of 
discharge. 38 C.F.R. § 3.12(a).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b). Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial. 38 C.F.R. § 3.12(c)(2); see also 38 U.S.C.A. § 
5303. A discharge from military service because of willful 
and persistent misconduct, including a discharge under other 
than honorable conditions, is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offenses causing the discharge. 38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b). Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated." 38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 
20-97 (holding that the term "constitutionally 
psychopathetic" was synonymous with psychopathetic 
personality (antisocial personality disorder).  Consulting 
various well-accepted legal authority, VA General Counsel has 
noted that the term insanity was more or less synonymous with 
"psychosis."  VAOPGCPREC 20-97.

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a). 38 C.F.R. § 3.354(b).

In August 1955, VA issued an Administrative decision 
concerning the appellant's spouse's separation from service.  
The records demonstrated that W.G. had entered active service 
on December 15,1950; he was honorably discharged on November 
12, 1953.  He then reenlisted on November 13, 1953; he 
received an undesirable discharge on February 2, 1955.  His 
service records showed that he had not been eligible for 
complete separation on November 12, 1953.  During service, 
W.G. had four convictions by summary court martial and two 
convictions by special court martial for being absent without 
leave.  He had missed bed check four times and had engaged in 
misconduct while on guard; as a consequence, he had received 
company punishment.  He had appeared before a board of 
officers who found that W.G. "gives evidence of habits other 
than those indicating discharge for physical or mental 
conditions....which render retention in the service 
undesirable..."  In other words, there was no evidence that he 
had been insane at the time he committed the offenses for 
which he had been court martialed.  It was found by VA that 
W.G.'s undesirable discharge was the result of various 
offenses that constituted willful and persistent misconduct.

After carefully reviewing the evidence of record, it is found 
that the appellant is not eligible for VA benefits based on 
her spouse's, W.G.'s, service.  The Board notes that the 
regulations state that entitlement to benefits is determined 
by character of discharge at completion of unbroken service, 
i.e., where a conditional discharge was issued, the entire 
period of service constitutes one period of service and 
entitlement will be determined by the character of the final 
termination of such period of active service.  However, 38 
C.F.R. § 3.13 provides an exception if the following 
conditions are met: (a) the person served in the active 
military, naval or air service for the period of time the 
person was obligated to serve at the time of entry into 
service; (b) the person was not discharged or released from 
such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (c) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.

A discharge is considered unconditional if the person served 
the original obligated term, but was not discharged due to 
reenlistment, and would have been eligible for discharge at 
the end of original term except for intervening enlistment. 
The service department furnishes information as to whether a 
person was eligible for complete separation as of any 
particular date.

In this case, the Board notes that W.G. enlisted on December 
15,1950 for a period of six years. As such, the appellant 
would not have completed the obligatory period of time to 
which he committed at the time of his entry into service 
until December 15, 1956.  However, he reenlisted on November 
12, 1953.  Because he had not been eligible for complete 
separation at the time of his November 13, 1953 reenlistment, 
his entire period of service runs from December 1950 through 
February 1955.  As a consequence, he was not discharged under 
honorable conditions.  Because her spouse did not have 
honorable service, the appellant is not entitled to VA 
benefits based upon his service.


ORDER

The appellant's spouse's character of discharge is a bar to 
VA benefits; the appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


